Citation Nr: 1416149	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-44 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), initially rated as 50 percent disabling.

2.  Evaluation of degenerative joint disease of the right knee, initially rated as 10 percent disabling.

3.  Evaluation of degenerative joint disease of the left knee, initially rated as 10 percent disabling.

4.  Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Sheila M.G. Mitchell, Agent


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to November 2007 and from April 2010 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In pertinent part, this rating decision granted service connection for PTSD, and assigned a 30 percent disability evaluation, effective March 14, 2008; granted service connection for bilateral degenerative joint disease of the knees, and assigned a 10 percent disability evaluation, effective March 14, 2008; and denied the Veteran's claim for service connection of a traumatic brain injury.

During the course of the appeal, in a January 2010 rating decision, the Veteran was granted an increased, 50 percent disability evaluation for PTSD, effective March 14, 2008, as well as granted a separate 10 percent disability evaluation for degenerative joint disease of each knee, also effective March 14, 2008.  The Veteran has not indicated that she agreed with the increased ratings that were assigned.  Therefore, the grant of higher ratings is not a full grant of the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In this case, however, the Veteran has not reported that she cannot work due to her service-connected disabilities.  Therefore, a TDIU claim is not raised by the record in this case. 

The Board notes that, pursuant to her request in the November 2009 substantive appeal, the Veteran requested a hearing before the Board; however, in January 2014, the Veteran withdrew the Board hearing request.  As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d),(e)  (2013).

The Virtual VA claims file has been reviewed.  Documents located in the Veterans Benefits Management System are duplicative of those contained within the Veteran's claims file.

In a January 2014 statement, the Veteran raised a claim of entitlement to service connection for tinnitus, as well as a claim for an increased disab8ilty rating for migraine headaches.  However, the Agency of Original Jurisdiction (AOJ)  has not yet developed or adjudicated these claims.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's PTSD most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired memory, anxiety, depression, intrusive thoughts, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    

2.  Degenerative joint disease of the right knee is manifested by painful motion, and limited motion; remaining functional flexion was better than 45 degrees and extension was full.

3.  Degenerative joint disease of the left knee is manifested by painful motion, and limited motion; remaining functional flexion was better than 45 degrees and extension was full.

4.  The Veteran did not have a traumatic brain injury in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial disability rating higher than 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2013).

3.  The criteria for an initial disability rating higher than 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2013).

4.  A traumatic brain injury was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2008 and April 2009, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for increased ratings and service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of her claims.  The Veteran was afforded VA examinations responsive to the claim for service connection of a traumatic brain injury.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected PTSD and degenerative joint disease of the right and left knees, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disabilities have not materially changed and uniform evaluations are warranted. 

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

PTSD

The Veteran's PTSD is evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.   

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

After a review of all the evidence, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for the current, 50 percent disability evaluation for the entire rating period on appeal.  The Board finds that the Veteran's psychiatric symptoms have been relatively consistent, and that the 50 percent evaluation takes into account the Veteran's social and occupational impairment for the entire rating period.  Throughout the rating period, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as decreased concentration, impaired memory, depression, anxiety, intrusive thoughts, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    

The Board acknowledges that the Veteran, in statements received in February 2009 and November 2009, reported experiencing panic attacks, but points out that the evidence shows that the Veteran does not have symptoms such as obsessional rituals, impaired impulse control, delusions or hallucinations, spatial disorientation, or illogical speech or thought processes as a result of her PTSD; she is alert, oriented, and cooperative upon examination, she does not have a hyperstartle response, and her depression and anxiety do not prevent her from functioning independently.  Significantly, her panic attacks are not nearly continuous and do not interfere with her ability to function independently.

Each of the VA examiners assessed that the Veteran had no more than moderate PTSD symptoms, which interfered with occupational functioning and social relationships for the Veteran, but do not cause such social and occupational impairment as to render her deficient in most areas.  The VA examiners and treating VA providers assigned GAF scores of 55 to 60 from 2008 through 2013, and that the most recent GAF score was 55 at the January 2013 VA examination.   A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board notes that the Veteran's GAF scores are consistent with the symptomatology shown in contemporaneous treatment records.  The GAF scores of the VA examiners and treating providers take into account all of the medical evidence of record, lay and objective, for the rating period on appeal, such that a fuller picture of the nature and history of the Veteran's PTSD is provided.  See 38 C.F.R. § 4.2 (2013) (it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).  

The Board acknowledges that the Veteran complained of complained of nightmares, anger, irritability, difficulty concentrating, memory loss, hypervigilance, and depression at her VA examinations and in seeking treatment.  However, the current 50 percent disability evaluation accounts for the Veteran's moderate social and occupational impairment, as caused by these symptoms.

In this regard, the Board finds that the criteria for a disability rating of 70 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence does not show that the Veteran experiences occupational and social impairment with deficiencies in most areas, and has not experienced symptoms such as obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation, as contemplated by a 70 percent disability rating under Diagnostic Code 9411.  At the October 2009 and January 2013 VA examinations, the Veteran had depression and anxiety, but did not have suicidal or homicidal ideation, delusions or hallucinations, or impaired thought processes.  At both examinations, the Veteran complained of depression, sleep impairment, intrusive thoughts, memory loss, irritability, and difficulty concentrating, but she reported at the January 2013 VA examiner that she worked and attended additional occupational training.  Moreover, VA treatment notes, dated from 2008 through 2011, indicate that the Veteran is alert and oriented, with appropriate speech and behavior, and without evidence of suicidal or homicidal ideation.  The Veteran's insight and judgment are not impaired, and her hygiene has been consistently good.  The VA providers and examiners also note the Veteran's symptoms, such as irritability, anger, difficulty concentrating, and depression; however, the Board reiterates that those symptoms are nearly the same as those listed in the criteria for a 50 percent rating and the examiners' characterization of these symptoms were indicative of at most moderate impairment caused by the disorder.  Moreover, there was no specific indication to the contrary in the Veteran's written statements.   Although fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of such a lengthy appeal period, the Board finds that the Veteran has consistently had symptoms of anxiety and depression, sleep impairment, and difficulty concentrating; there is no evidence of ritualistic or obsessive behavior, hallucinations, delusions, suicidal or homicidal ideation, or impaired speech or thought processes.  Consequently, the weight of the evidence is against a rating higher than 50 percent for PTSD.

For these reasons, the Board finds that the Veteran is not entitled to an initial disability evaluation in excess of 50 percent for PTSD.  38 C.F.R. §§ 4.3, 4.7. 

Degenerative Joint Disease of the Right and Left Knees

The Veteran's degenerative joint disease of the right and left knees is rated as 10 percent disabling, for each knee, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.

Under DC 5003, a 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  However, it is not for application here, as the Veteran denied experiencing incapacitating exacerbations at her October 2009 VA examination.

The appropriate diagnostic codes for the knee joint are DCs 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under DC 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees. Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under DC 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  As will be discussed below, a separate evaluation is not warranted, as the Veteran has full extension of the right and left knees.  

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.   A 10 percent disability evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a , Diagnostic Code 5257.  A 20 percent disability evaluation is warranted for moderate recurrent subluxation or lateral instability of the knee.  Id.  For a 30 percent disability evaluation, there must be severe knee impairment, with recurrent subluxation or lateral instability.  Id.  Here, there is no evidence of instability of the right and left knees upon testing, to warrant a separate rating under Diagnostic Code 5257.  

After a review of the evidence of record, the Board finds that the Veteran's service-connected degenerative joint disease of the right and left knees most nearly approximates the current 10 percent disability evaluation assigned to each knee.  The current evaluations contemplate pathology productive of painful motion, consistent with the functional equivalent of limitation of flexion to greater than 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees, as required for a 20 percent rating (Diagnostic Code 5260).  Separate evaluations may be assigned for limitation of extension, instability or subluxation.  The Board observes that the Veteran had full range of motion at her October 2009 VA examination, despite pain on motion; she had flexion to 140 degrees.  Likewise, the November 2012 VA examination report stated that the Veteran had flexion of the right knee to 120 degrees and flexion of the left knee 130 degrees.  The Board accepts the lay evidence that she experienced pain, stiffness and weakness; pain and parapatellar pain were shown on examination.  However, such evidence does not establish that flexion is functionally limited to less than 45 degrees.  The current evaluations also contemplate pathology productive of painful motion due to her degenerative joint disease of the right and left knees.  See 38 C.F.R. §§ 4.59, 4.71

Regarding the other plane of motion, the October 2009 and November 2012 VA examinations disclosed that the Veteran had full extension, to 0 degrees.  Thus, the Veteran is not entitled to separate evaluation for limited extension, as she does not have compensable limitation of extension.  In addition, a separate evaluation is not warranted for instability or subluxation, since neither is shown by the record.

There is no indication that she has additional functional impairment for either knee, above and beyond the 10-percent level for degenerative joint disease of the right and left knees, which would support a higher rating for either knee disability for the rating period on appeal.  In this regard, the Board points out that the Veteran's VA examination and consultation reports were repeatedly negative for objective evidence of incoordination, weakness, abnormal movement, or deformity.  See DeLuca, supra.  There was crepitation, but no evidence of fatigability.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  As a result, the 10 percent rating for each knee adequately compensates her for the extent of her pain.

Additionally, the Board has considered the issue of an increased rating for the entire rating period on appeal under several other diagnostic codes used to evaluate disabilities of the knee.  There is no evidence of ankylosis of either knee joint or any impairment of the tibia or fibula of the either the right or left leg to warrant consideration under either Diagnostic Code 5256 or 5262.  Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint; however, there is no evidence of dislocated semilunar cartilage of either knee upon examination.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD and degenerative joint disease of the right and left knees are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability ratings that were assigned for her PTSD and for each of her knees.  In any event, the evidence does not reflect, for her PTSD and her right and left knees, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The Veteran alleged that she is entitled to increased disability evaluations for her PTSD and degenerative joint disease of the right and left knees, but she did not indicate that any of these disabilities, standing alone, interfered with her ability to work.  Therefore, referral for consideration of extraschedular ratings for the Veteran's PTSD and right and left knee disabilities is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with PTSD and degenerative joint disease of the right and left knees, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board notes that the Veteran had active service during a period of war.   Likewise, the Veteran's DD Form 214 reflects that she served in Iraq and Kuwait and received the Army Commendation with Valor Device.  Thus, the evidence indicates that she engaged in combat with the enemy and the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are potentially applicable.  To the extent that she reports that she was in combat, the Board accepts her report.  It is not clear that she has reported an actual in-service head injury.  However, to the extent that such is implied, we accept the report.

In that regard, the Board observes that service treatment records show complaints of headaches and a history of migraines, for which the Veteran has since been granted service connection.  

VA treatment records dated June 2007 through October 2013 have been associated with the Veteran's claims file.  In May 2009, the Veteran underwent a TBI evaluation, wherein she reported a blast injury in April 2003, as well as being in a Humvee collision.  She denied loss or alteration of consciousness, and complained of poor memory.  Following neurological and mental status evaluations, the Veteran was assessed as having PTSD; the examining physician found that she did not have findings consistent with a diagnosis of traumatic brain injury.  There was a notation of a history of a traumatic brain injury in a April 2009 TriCare record, as well.

An October 2009 VA examination report indicates that the Veteran reported being involved in an IED attack, without head trauma.  She also reported being involved in a motor vehicle accident as part of a convoy, wherein she hit her head while wearing Kevlar, without loss of consciousness or symptoms.  She denied sustaining a head injury.  The VA examiner found that her symptoms were more consistent with PTSD.  The VA examiner stated that, in the absence of an actual head injury, her symptoms could not be attributed to a traumatic brain injury.  The VA examiner also noted that neurological examination was normal, with intact cerebellar function, and that the Veteran's (now service-connected) migraines were vascular in nature.

In November 2009, the Veteran underwent TBI-Cognitive screening.  At that time, she reported that she was involved in auto accident during her first deployment, wherein she hit her head on the steering wheel; she denied loss of consciousness or immediate symptoms, but reported a history of worsening migraines during the following year.  She also reported that, after her second deployment, her family observed problems with memory and processing.  Cognitive screening showed mild symptoms consistent with a traumatic brain injury, such as memory, concentration/attention, and neurobehavioral issues.  However, the VA examiner noted that these symptoms are also consistent with PTSD and depression, and that it was more likely than not that the Veteran's symptoms were secondary to her PTSD.

A January 2013 VA PTSD examination report indicated that the Veteran did not have a traumatic brain injury.  The VA examiner noted that the Veteran reported that a speech pathologist diagnosed her with a TBI, but that it was not shown in the records.  The VA examiner noted the November 2009 VA TBI-cognitive screening evaluation, and the finding that the Veteran does not have a TBI, but stated that, given the information presented, the Veteran should undergo a formal TBI disability evaluation.  

In June 2013, the Veteran was provided with a VA TBI diagnostic examination.  The Veteran reported a history of a 2003 motor vehicle accident wherein she hit her head, and that she had a headache that day, which resolved.  She also reported exposure to multiple IED explosions in 2006.  She denied loss of consciousness or concussion at those times, and related that TBI has not been formally diagnosed.  The VA examiner noted that the Veteran has cognitive deficits as well as a diagnosis of PTSD.  Following a full evaluation and review of the record, the VA examiner concluded that there is no traumatic brain injury, as there is no pathology indicative of a traumatic brain injury.  The VA examiner further explained that the Veteran's medical history does not reflect that she experienced a traumatic brain injury which caused a concussion or loss of consciousness, or any other event that would warrant her cognitive deficits.  The VA examiner further concluded that the Veteran does have a cognitive disorder, with significant cognitive deficits of an unclear etiology, perhaps secondary to PTSD.  The VA examiner noted that the Veteran's cognitive deficits are not specific to a traumatic brain injury, but likely had onset during service.  

The Veteran submitted a September 2013 letter from her primary care physician at the VA Medical Center.  According to her physician, the Veteran sustained a traumatic brain injury and has PTSD as a result of her deployments, which may affect her ability to "attend for long periods of time during lectures, meetings, or examinations."  The physician also stated that the Veteran's memory impairments may limit the Veteran's ability to learn, and that the Veteran should be provided with classroom coping strategies due to her decreased processing speed.

Based on the above, the Veteran's claim for service connection of a traumatic brain injury must be denied.  The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes.  

In this case, the evidence must show that she currently has residuals of a traumatic brain injury.  Here, there are conflicts in the record.

The Veteran has reported that she has traumatic brain injury.  The Board acknowledges that a traumatic brain injury is noted in post-service treatment records.  Thus, the Veteran is competent to relate that which is in the record.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, the weight of the evidence is against the existence of residuals of traumatic brain injury.  

Even when we accept that there was some type of in-service head injury, the most probative evidence establishes that she does not have residuals of a traumatic brain injury.  Multiple VA examinations have found that the Veteran does not meet the diagnostic criteria for a traumatic brain injury.  Although there is soime positive lay and medical evidence, the lack of supporting evidence to support a diagnosis renders such lay and medical evidence to be of little probative value.  

Here, the most probative and credible evidence, consisting of multiple VA examination reports and traumatic brain injury diagnostic evaluations, establishes that the appellant does not have residuals of a traumatic brain injury.  We find that the medical determinations that there are no residuals of a TBI are reasoned, supported by clinical findings and more probative as to the existence of the claimed disability.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  

The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
  

ORDER

Entitlement to a disability evaluation in excess of 50 percent for PTSD is denied.

Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.

Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the left knee is denied.

Entitlement to service connection for traumatic brain injury is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


